Appeal from an order of the Supreme Court at Special Term, entered March 20, 1974 in Sullivan County, which granted petitioner’s motion to stay arbitration. The sole issue in this case is whether there existed a valid written agreement which provided for the arbitration of a dispute concerning the rate of salary for the faculty members of Sullivan County Community College. Its Faculty Interest Committee (hereinafter Faculty Committee), the appellant herein, had heretofore agreed to -a certain multi-step grievance procedure with the petitioner Board of Trustees for the resolution of disputes between government and public employees as contemplated by article 18 of the General Municipal Law (General Municipal Law, §§ 681-685) which was allegedly ratified by the Board of Supervisors of Sullivan County. When the Board of Supervisors refused to adopt a new salary schedule for the academic year 1972-1973, the terms of which had been previously agreed upon by the Faculty Committee and the Board of Trustees, the Faculty Committee instituted proceedings under the established grievance procedures which ultimately led to a demand for arbitration to *976the American Arbitration Association as the final step. That demand resulted in the application for a stay of arbitration and the order appealed from. In our view the trial court was correct in finding that no employment contract existed as a result of any negotiations between the Faculty Committee and the Board of Trustees. Such a contract could come into existence only upon approval of the Board of Supervisors (Education Law, § 6306, subd 2). Accordingly, the arbitration provision in the previously adopted grievance procedures cannot apply to the resolution of the Faculty Committee’s present dispute. Order affirmed, without costs. Herlihy, P. J., Greenblott, Kane, Main and Larkin, JJ., concur.